

116 HR 3090 IH: Farm and Ranch to School Act of 2019
U.S. House of Representatives
2019-06-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3090IN THE HOUSE OF REPRESENTATIVESJune 4, 2019Mr. Johnson of South Dakota introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo amend the Richard B. Russell National School Lunch Act to include ranching educational
			 activities in the Farm to School Program.
	
 1.Short titleThis Act may be cited as the Farm and Ranch to School Act of 2019. 2.Farm and Ranch to School ProgramSection 18(g) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1769(g)) is amended—
 (1)in the heading, by inserting and ranch after farm; (2)in paragraph (3)(A)—
 (A)by redesignating clauses (vi) and (vii) as clauses (vii) and (viii); and (B)by inserting after clause (v) the following:
					
 (vi)education activities in curriculum planning that encourage the participation of school children in ranching, livestock production, and meat processing educational activities;.
 (3)in paragraph (5)— (A)in subparagraph (A), by inserting and meats after products;
 (B)by redesignating subparagraphs (D) through (G) as subparagraphs (E) through (H), respectively; and (C)by inserting after subparagraph (C) the following:
					
 (D)incorporate education activities in curriculum planning that encourage the participation of school children in ranching, livestock production, and meat processing educational activities;; and
 (4)in paragraph (8), by adding at the end the following:  (C)ReservationThe Secretary shall reserve 50 percent of the amounts made available under subparagraph (A) and paragraph (9) to carry out the activities described in paragraph (3)(A)(vi)..
			